

SETTLEMENT AGREEMENT
 
 THIS AGREEMENT is by and between Protalex, Inc. (“Protalex” or “Employer”) and
Steven Kane (“Kane”).  Both parties desire to fully resolve all issues arising
out of Kane’s employment and separation of employment with Protalex, and
intending to be legally bound and in consideration of the mutual promises
contained herein, the parties agree as follows:
 
1.      Employment Status.  Effective April 15, 2009, Kane agrees that he  has
voluntarily resigned and terminated his employment with Protalex.
Notwithstanding the foregoing, Kane shall continue to serve  as the Chief
Executive Officer for Protalex at the pleasure of the Board of Directors without
any further compensation. Nothing herein shall affect Mr. Kane’s position as a
Director of the Company. .
 
2.      Severance Payment.  Commencing April 30, 2009, Protalex agrees to pay
Kane  thirty-six (36) equal installments of severance pay totaling Six Hundred
Thousand Dollars ($600,000) (“Severance Payment”) in arrears, less all
applicable payroll and other tax withholdings, in accordance with the Company’s
standard payroll practices.  The Severance Payment will be made in  thirty-six
(36) equal installments of Sixteen Thousand Six Hundred Sixty-Six Dollars and
Sixty Six Cents ($16,666.66) together with a sum equal to the existing premiums
paid by the Company for Kane’s  health and dental coverage, less all applicable
payroll and other tax withholdings, and shall be paid in the same manner that
Kane received his regular salary in accordance with the Company’s standard
payroll practices.
 
3.      Consideration.  Kane acknowledges that the sums and/or benefits in this
Agreement are good and valuable consideration to which Kane would not  otherwise
be entitled if he were to voluntarily terminate his employment with the
Company.].  Kane acknowledges that Kane is owed no additional payments or
benefits from Protalex, other than those specifically identified in this
agreement, whether such payments are classified as salary, benefits, severance
or some other type of compensation.

 
 

--------------------------------------------------------------------------------

 
 
4.      General Release.  In consideration for the benefits set forth in this
Agreement, Kane releases and discharges Protalex, Inc., and its parents,
subsidiaries, successors, operating units, assigns, affiliates, related
corporations and entities, and all of their employees, supervisors, officers,
directors, and agents, officials, insurers, attorneys and any person or entity
which can be held jointly and severably liable with any of them, (collectively
the “Released Parties”) from any and all claims, liabilities, demands, and
causes of action, known or unknown, fixed or contingent, which Kane may have or
claim to have against the Released Parties including, without limitation, claims
arising out of or in any way connected to Kane’s employment or separation from
employment with Protalex or the other Released Parties.  By this Agreement, Kane
knowingly and voluntarily waives any and all claims under any and all laws which
provide legal restrictions on Protalex’s or the other Released Parties’ right to
terminate Kane’s employment or to affect the terms and conditions of Kane’s
employment, including but not limited to claims under any federal, state, or
other governmental statute, regulation or ordinance, including, without
limitation: (1) Title VII of the Civil Rights Act of 1964 and the Civil Rights
Act of 1991; (2) the Americans With Disabilities Act (“ADA”); (3) the
Pennsylvania Human Relations Act (“PHRA”); (4) the Age Discrimination in
Employment Act (“ADEA”); (5) the Older Workers Benefit Protection Act (“OWBPA”);
(6) the Family and Medical Leave Act (“FMLA”); (7) Sections 1981 through 1988 of
Title 42 of the United States Code; (8) the Employee Retirement Income Security
Act of 1974 (“ERISA”); (9) the Fair Labor Standards Act (“FLSA”); (10) the
employment agreement, including any amendments thereto, between Protalex and
Kane; and (11) all other federal, state or local laws of a similar nature to any
of the foregoing enumerated laws and any amendments to the foregoing
statutes.  Kane also waives any common law claims against the Released Parties,
including but not limited to, any claim for personal injury, wrongful or
constructive discharge, public policy, negligence, infliction of emotional
distress, whistleblower, retaliation, defamation, libel, slander, negligent
hiring or retention, or any form of tort, whether negligent, reckless or
intentional.  Kane hereby waives any claims for attorney’s fees or costs.
 
5.      Exclusions.  Kane is not waiving any rights or claims which cannot
legally be waived by this Agreement, including without limitation, unemployment
compensation claims, workers’ compensation claims or the ability to file certain
administrative claims.  Subject to the foregoing, this Agreement shall operate
as a general release of any and all claims to the fullest extent of applicable
law.
 
6.      Waiver of Administrative Recoveries.  With the exception of unemployment
and workers’ compensation claims, Kane waives any right to any individual
monetary or economic recovery or equitable relief against the Released Parties
in any administrative proceeding or in any action, lawsuit, hearing or other
proceeding instituted by any federal, state or local agency, person or entity.
 
7.      Covenants Regarding Work-Related Injuries. Kane covenants that he does
not suffer from or have knowledge of any work-related injury or illness suffered
during or exacerbated by any employment with Protalex or the other Released
Parties and that Kane has an earning capacity that is not limited by any
work-related injury or illness.

 
- 2 -

--------------------------------------------------------------------------------

 
 
8.      Cooperation/Option Vesting.  Kane has agreed to cooperate with and
assist Protalex until he otherwise notifies the Company’s Chairman, Kirk Raab,
in writing that he is both ceasing such assistance and resigning as the
Company’s CEO, to achieve and to participate in the following for Protalex: (1)
oversight of the clinical trials in Australia; (2) assist with Securities and
Exchange Commission filings; (3) facilitate accounts payable;   (4) work with
Protalex’s accountants on tax issues and (5) otherwise cooperate with the
reasonable requests of Protalex’s Chairman to provide information and assistance
to Protalex related to the performance of his former duties.  In partial
consideration of the compensation paid to Mr. Kane hereunder and the other
provisions set forth in this Agreement,  Kane agrees that, not withstanding his
entitlement to the immediate vesting of all unvested stock options currently
held by Kane, all such stock options shall not immediately vest but shall vest
in accordance with their current vesting schedules until such time that Kane or
Mr. Raab inform the other in writing that Kane shall no longer provide the
Company with assistance as contemplated in this Section 8.  At such time, all
further vesting of Kane’s stock options shall cease.
 
9.      Non-Compete/Non-Solicitation.  For the two-year period from April 15,
2009, through April 15, 2011, Kane will not directly or indirectly solicit,
induce, persuade or entice, or attempt to do so or otherwise cause or permit
third parties or entities to do so on Kane’s behalf, any employee or independent
contractor of Protalex to terminate his or her employment or contracting
relationship with Protalex to become an employee or independent contractor to or
for any other person or entity.  Violation of this paragraph will result in the
forfeiture of any remaining severance payments due, in addition to any other
damages or equitable relief which Protalex may seek.
 
10.    INTENTIONALLY LEFT BLANK.
 
11.    Mutual Covenant Not to Engage in Disparaging or Defamatory
Conduct.  Protalex and the released Parties and Kane mutually covenant and agree
not to disparage, defame or otherwise engage in conduct, which, in any way,
reflects adversely upon Kane, Protalex and/or the Released Parties.
 
12.    INTENTIONALLY LEFT BLANK
 
13.    Non-Admission of Liability.  It is expressly understood that by making
this Agreement, Protalex and the other Released Parties do not directly or
indirectly or by implication admit any violation of any law, statute,
regulation, or ordinance, nor shall this Agreement or any of its terms be
admissible in any proceeding against the Released Parties other than for breach
of the terms of this Agreement.

 
- 3 -

--------------------------------------------------------------------------------

 
 
14.    Governing Law.  This Agreement shall be performed, interpreted and
enforced according to the laws of the Commonwealth of Pennsylvania without
regard to any choice of law provisions thereof.
 
15.    Review Period & Consultation with Legal Counsel Time.  Kane hereby
acknowledges that he has been given at least twenty-one (21) days within which
to consider this Settlement Agreement and Release and that Kane has been advised
through this document that Kane should consult with an attorney prior to
executing it.  By signing this Agreement prior to the expiration of the
twenty-one (21) day review period, Kane will waive the remaining portion of time
in the review period.
 
16.    Revocation Date and Effective Date.  Kane acknowledges that he may revoke
his consent to this Separation Agreement and General Release at any time prior
to the close of business on the Seventh (7th) day following the day on which
Kane executes this Agreement.  If the Seventh (7th) day falls on a Saturday,
Sunday or Legal Holiday in Pennsylvania, then any revocation need not be
delivered until the next following day which is not a Saturday, Sunday, or legal
holiday (the "Revocation Date").  Any revocation within this period must be
submitted, in writing to Scott E. Blissman, Esquire, c/o Reed Smith LLP, 2500
One Liberty Place, 1650 Market Street, Philadelphia, PA 19103.  Any revocation
must state that "I hereby revoke my acceptance of our Separation Agreement and
General Release."  The revocation must be personally delivered to and timely
received by Mr. Blissman, prior to the close of business on the Revocation
Date.  Once the revocation is received, Kane acknowledges that he will not
receive any benefits under this Agreement, including any payments due under
Paragraph 1.  This Separation Agreement and General Release shall not become
effective or enforceable until the day following the Revocation Date
(hereinafter the "Effective Date").
 
17.    Entire Agreement.  This Agreement sets forth the terms of the entire
agreement between the parties.  No oral statement of any person whatsoever shall
in any manner or degree modify or otherwise affect the terms and provisions of
this Agreement.  To the extent the terms of this Agreement and any other
agreement conflict, the terms of this Agreement shall govern and supersede such
other inconsistent terms.
 
18.    Terms Negotiated.  Kane agrees that this Agreement shall not be construed
as drafted solely by Protalex or the other Released Parties.  Rather, this
Agreement shall be construed as mutually agreed upon terms which were the
product of good faith and arms length negotiations between equal parties.  Kane
agrees that this Agreement is not unconscionable, unfair, the product of unfair
bargaining power or a contract of adhesion.

 
- 4 -

--------------------------------------------------------------------------------

 
 
19.    Effective Date of Agreement.  The Agreement shall become effective and
enforceable immediately upon execution by both parties.
 
20.    Severability.  This Agreement and each of its parts shall be severable
and, if any provision is determined to be void, invalid or unenforceable, the
remainder of this Agreement shall be fully enforced without such term(s).
 
21.    Headings.  Headings in this Agreement are for convenience only and shall
have no legal effect.
 
22.    Full Understanding.  Kane agrees that the terms of this Agreement are
clear, are written in language which he understands and that he has a full
understanding of the terms and significance of this Agreement.
 
[           *           THIS SPACE LEFT BLANK INTENTIONALLY    *           ]
 
[SIGNATURE PAGE FOLLOWING]
 
- 5 -

--------------------------------------------------------------------------------


 
23.    Counterparts.  This Agreement may be executed in counterparts, by copy
and by facsimile, each of which shall be legally enforceable as an original
document and together which shall collectively constitute an entire agreement.


On Behalf of Protalex
   
By:
     
Name:
     
Title:
     
Date:
   
 
Steven Kane
   
Date:
 

 
 
- 6 -

--------------------------------------------------------------------------------

 